[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S REVISED MOTION FOR CONTEMPT, POST JUDGMENT (#133)
The parties' New York judgment provides that the plaintiff wife will pay 40% of the tuition bills for private school and the defendant will pay 60% ". . . while the children continue to attend private school." It was filed by the plaintiff in this court on July 27, 1998. She listed her address at 9 Quintard Avenue, Old Greenwich, Connecticut. On her pleadings she listed a mailing address of P.O. Box 566, Old Greenwich, Connecticut. This court has jurisdiction.
Two of the children are attending private school for the current 1998-1999 school year. The condition of the judgment has been met. The plaintiff is responsible for her share of the private school tuition incurred.
However, under the circumstances, no contempt is found for the following reasons. By letter dated August 20, 1998, the CT Page 3150 plaintiff advised the private school that, as sole custodian of the children, she did not plan to enroll any child in the school for the upcoming school year of 1998-1999, (Defendant's Exhibit A). She has not signed the school's contract and had reason to await a judicial ruling on whether she is obligated as alleged by the defendant.
HARRIGAN, J.